DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20, 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new limitation “beyond an entirety of the first head portion” is considered new matter because it appears that the sealing member only extends beyond the first head portion in the radial direction, not an entirety.  An entirety would include all directions.  The sealant does not extend beyond the top of the head portion.  This is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20, 25-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite because it is not understood what is meant by “an entirety of the first head portion”.  Does this mean just the diameter? Does this mean extending beyond the entire head portion (all directions of the head portion)?  Based on the figures it does not appear to extend beyond an entirety.  The Examiner requests that the Applicant please clarify.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-14, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruther et al. (2006/0213954) in view of the collective teachings of Spinella et al. (2015/0217395) and Toback et al. (5,304,023).
Regarding claim 10, Ruther discloses a method of joining an upper substrate 2 and a lower substrate 4 comprising the steps of: a fastener 6 rotary friction welding the fastener such that a shank 10, 24 of the fastener extends through the upper substrate and is welded to the lower substrate (figure 5-13, paragraphs 0025-0065). 
Ruther does not disclose providing a sealing member between a first head portion of a fastener and the upper substrate; and simultaneously forming the sealing member under the first head portion such that the sealing member extends radially outward beyond all locations of the first head portion.  However, Spinella discloses a sealing member 1728 disposed under a head portion 1712 of a friction welding fastener 1710 between a substrate 11 and the head portion.  Spinella discloses that the material can be a thermoplastic material that is cured by either the welding process or by another source (paragraph 0138).  Toback discloses a rotating metal fastener for joining metal panels that includes a sealant/adhesive.  Toback shows that the sealant is circular and fills into a recess in the fastener and then extends outside the fastener (figures 1, 5-6, column 2 line 56-66, column 3 line 5-64, column 4 line 8-26).  This would indicate that the sealant/adhesive extends beyond all locations of the fastener.  While these two fasteners are inserted by different processes, this shows that it is known in the art to provide a sealant to the underside of a fastener head to further promote a strong connection.  To one skilled in the art at the time of the invention it would have been obvious to use a sealing member as these are known to be used with fasteners to create a stronger connection and to prevent movement. 
Regarding claim 11, Ruther discloses rotation friction welding.  Spinella discloses that the sealing member is a material that is cured by heat from the friction welding step during installation of the fastener.  
Regarding claim 12, Spinella discloses curing the sealing member with a heat source separate from the rotary friction welding (paragraph 0138).  
Regarding claims 13-14, Spinella states that the heating can be done by either the friction welding or by a different source.  Based on this teaching, it is known to heat by any known means necessary in order to create a seal.  With that being said, the Applicant states multiple ways for this process to occur which leads one to believe that this is not critical to the invention.  Using a known way for heating the sealant is not novel.  Therefore, to one skilled in the art at the time of the invention it would have been obvious to use a well-known heating process in order to achieve ideal temperature for curing and forming the seal.  This would ensure that the seal is properly created to prevent moisture from getting into the joint.  
Regarding claim 21, Ruther discloses that the top surface of the first head portion is substantially flat (top of figure 7).
Regarding claim 22, Ruther discloses that the first material is aluminum and the lower material is steel (abstract).

Claims 16, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruther et al. (2006/0213954) in view of the collective teachings of Spinella et al. (2015/0217395) and Toback et al. (5,304,023) as applied to claim 10 above, and further in view of Matlack et al. (9,056,370).
Regarding claim 16, Ruther does not specifically disclose that the fastener includes a second head portion frangibly coupled to the first head portion and the method further comprises shearing the second head portion off from the first head portion.  However, Matlack discloses a friction stir welding plug 100 that has a first head portion 108 coupled to a second head portion 104 where the second head portion is hseared from the first head portion.  To one skilled in the art at the time of the invention it would have been obvious to use a second head and shear from the first head so that there is a strong connection during the rotation. This would ensure that the plug and the installation tool do not become separated prior to full insertion.  
Regarding claim 23, Matlack discloses that the second head portion includes a tool engagement portion (shaft 102) configured to engage a rotary tool to be rotated about an axis of the fastener (figure 2a).
Regarding claim 24, Matlack discloses that the second head portion 104 defines a break-neck that couples the second head portion to an upper side of the first head portion, the break-neck having a diameter less than a diameter of the outer perimeter of the first head portion (figure 2B, 5b-c).

Claim 17-18, 20, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruther et al. (2006/0213954) in view the collective teachings of Spinella et al. (2015/0217395) and Toback et al. (5,304,023) and Matlack et al. (9,056,370).
Regarding claim 17, Ruther discloses method of joining an upper substrate 2 and a lower substrate 4 comprising the steps of: rotating a rotary tool until a shank 10, 24 of the fastener 6 is rotary friction welded to at least the lower substrate (figure 5-13, paragraphs 0025-0065).
Ruther does not disclose providing a sealing member between a first head portion of a fastener and the upper substrate; and simultaneously forming the sealing member under the first head portion such that the sealing member extends radially outward beyond all locations of the first head portion.  However, Spinella discloses a sealing member 1728 disposed under a head portion 1712 of a friction welding fastener 1710 between a substrate 11 and the head portion.  Spinella discloses that the material can be a thermoplastic material that is cured by either the welding process or by another source (paragraph 0138).  Toback discloses a rotating metal fastener for joining metal panels that includes a sealant/adhesive.  Toback shows that the sealant is circular and fills into a recess in the fastener and then extends outside the fastener (figures 1, 5-6, column 2 line 56-66, column 3 line 5-64, column 4 line 8-26).  This would indicate that the sealant/adhesive extends beyond all locations of the fastener.  While these two fasteners are different, it is known to provide a sealant to the underside of a fastener head to further promote a strong connection.  To one skilled in the art at the time of the invention it would have been obvious to use a sealing member as these are known to be used with fasteners to create a stronger connection and to prevent movement. 
Ruther does not disclose engaging and rotating a second head portion of the fastener with and breaking the second head portion off from the first head portion.  However, Matlack discloses a friction stir welding plug 100 that has a first head portion 108 coupled to a second head portion 104 where the second head portion is hseared from the first head portion.  To one skilled in the art at the time of the invention it would have been obvious to use a second head and shear from the first head so that there is a strong connection during the rotation. This would ensure that the plug and the installation tool do not become separated prior to full insertion.  
Regarding claim 18, Matlack discloses breaking the second head off portion includes applying torque to the second head portion with the tool (column 8 lines 30-40).  
Regarding claim 20, Matlack discloses that the first head portion is substantially flat after breaking the second head portion off (figure 5c).
Regarding claim 25, Ruther discloses that the top surface of the first head portion is substantially flat (top of figure 7).
Regarding claim 26, Ruther discloses that the first material is aluminum and the lower material is steel (abstract).
Regarding claim 27, Matlack discloses that the second head portion 104 defines a break-neck that couples the second head portion to an upper side of the first head portion, the break-neck having a diameter less than a diameter of the outer perimeter of the first head portion (figure 2B, 5b-c).



Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-27 have been considered but are moot because the new ground of rejection does not rely the new rejection applied above.
The Applicant argues that Spinella teaches away from rotation.
The Spinella reference was not relied upon for the rotation.  It was simply used to show that it is known to use a sealing material in a fastener.  With that being said, due to the amendment a new reference has been applied along with Spinella and it shows that it is known to apply a sealant to a rotating fastener.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735